MEMORANDUM **
Daniel Martinez-Hernandez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo constitutional claims, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to consider any contention regarding the IJ’s determination that Martinez-Hernandez failed to establish eligibility for cancellation of removal, 8 U.S.C. § 1229b(b), because Martinez-Hernandez did not challenge this determination before the BIA, see Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
Martinez-Hernandez’ equal protection claim is unpersuasive.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.